Citation Nr: 0603350	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-12 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for patellofemoral 
syndrome of the right knee with degenerative joint disease, 
and history of healed proximal tibial stress reaction, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for patellofemoral 
syndrome of the left knee with degenerative joint disease, 
and history of healed proximal tibial stress reaction, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
November 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran has raised the issue of a claim of entitlement to 
service connection for multiple sclerosis.  This issue is 
referred to the RO for appropriate development and 
adjudication.

The Board notes that in November 2005, the veteran testified 
at a Central Office hearing before the undersigned Veterans 
Law Judge designated by the Chairman of the Board to conduct 
that hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
A copy of the transcript of that hearing is in the claims 
file.


REMAND

The veteran has reported that her disability has worsened 
since her most recent VA examination in April 2003.  The 
Board finds that an examination is required to determine the 
extent of the veteran's current disability involving both 
knees.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "fulfillment of the statutory 
duty to assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).  

1.  The RO should schedule the veteran 
for an examination to determine the 
extent of her bilateral knee disability.  
The claims folder should be made 
available to the examiner for review.  
The examiner should conduct range of 
motion testing and all other appropriate 
testing including X-rays, if indicated.  
The examiner is requested to identify all 
symptoms related to the veteran's knees 
including any laxity, stiffness, 
instability, arthritis, or any other 
manifestation of disability.  
Additionally, the examiner is requested 
to offer an opinion as to the functional 
limitation caused by pain in the 
veteran's knees, including during flare-
ups and including any pain that radiates.  
The examiner should describe any 
anatomical changes or functional loss, 
including the inability to perform normal 
working movements with normal strength, 
speed, coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness and document 
all objective evidence of these symptoms.  
The examiner is requested to provide an 
opinion as to the degree of functional 
loss likely to result from a flare-up of 
symptoms or on extended use.  The 
examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbation of symptoms.  To 
the extent possible, the examiner should 
attempt to portray the above referenced 
findings concerning functional loss in 
terms of additional loss of motion of the 
knees.  See, 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2003), DeLuca v. Brown, 8 Vet.App. 
202, at 204-206, 208 (1995).  A complete 
rationale for the opinions given should 
be provided.  

2.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
provided an SSOC that contains a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until she is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


